Citation Nr: 1343529	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  98-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  What initial disability rating is warranted for an anxiety disorder with agoraphobia and panic attacks between November 7, 1996 and March 14, 2006?  

2.  What initial disability rating is warranted for an anxiety disorder with agoraphobia and panic attacks from March 15, 2006?


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active duty for training between March and September 1962.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 1998 rating decision of the VA Regional Office (RO) in Detroit, Michigan that granted entitlement to service connection for an anxiety disorder, and assigned a noncompensable rating.  

In an August 2003 decision, the Board denied entitlement to a compensable evaluation.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2004 Joint Motion for Remand, the Court vacated the Board's decision and remanded the claim for additional consideration.  

By decision dated in February 2005, the Board once again denied the claim of entitlement to compensable rating.  The Veteran again appealed.  In May 2007, the Court granted a Joint Motion for Remand, vacated the February 2005 Board decision and remanded the matter for further development and readjudication. 

The Board remanded the case to the RO in October 2007 for additional development.  In an August 2008 rating decision a 30 percent rating was assigned for the service connected disorder effective from March 16, 2006.  

In December 2008, the Board denied entitlement to an initial compensable evaluation between November 7, 1996 and March 15, 2006, and entitlement to a rating in excess of 30 percent on and after March 15, 2006.  The Veteran appealed.  In a December 2009 Order, the Court granted a Joint Motion for Remand, and vacated and remanded the matter for further development and readjudication.

The Board remanded the case for further development in November 2010.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2013 correspondence the Veteran asserted that his service-connected anxiety disorder has increased in severity since the most recent VA examination in this regard and warrants a higher rating.  He requests re-examination.  In this regard, the record shows that the appellant last underwent a VA examination in January 2011.  As such, it has been almost three years since he was last evaluated for VA compensation and pension purposes.  The Court has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As such, the Veteran will be scheduled for a current psychiatric examination to ascertain the status of the service-connected anxiety disorder with agoraphobia and panic attacks.

Further, when the Veteran underwent the January 2011 VA examination he indicated that he had received treatment for his psychiatric disability at the Clare, Michigan VA clinical facility.  He did not specify dates of treatment.  This report, however, is notice of the existence of additional pertinent VA records.  As such they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, further development is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all pertinent VA outpatient records from Clare VA and associate them with the claims folder.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his anxiety disorder with agoraphobia.  Access to the claims folder, Virtual VA and VBMS must be provided to the examiner.  All necessary tests and studies should be conducted to identify the nature and extent of any occupational and social impairment attributable to the service connected psychiatric disability.  The examiner must provide a full multi-axial evaluation, to include the assignment of a numerical score on the Global Assessment of Functioning scale.  The examiner is to address the specific criteria for mental disorders and to identify those criteria met by the Veteran, to include any deficiencies in working, school, family relations, judgment, thinking, and mood due to the anxiety disorder with agoraphobia and panic attacks.  A complete and fully explanatory rationale must be provided for any opinion offered.  

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


